Citation Nr: 0332084	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  00-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right chest and lung, with resection of 
the fifth rib, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
cervical spine at C5-6, with sensory manifestations of the 
right arm, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945 and from May 1946 to July 1969.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2001, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, so that additional 
development could be undertaken.  In May 2001, while in 
remand status, the veteran wrote that he did not wish to 
withdraw those claims for increase set forth on the title 
page of this document.  Following the RO's completion of the 
requested actions, the case was returned to the Board for 
further consideration.

It is noted that the veteran initially raised a claim of 
entitlement to service connection for diverticulosis in July 
1997, and that such claim was thereafter incorrectly 
adjudicated by the RO as a claim for service connection for 
diverticulitis, the denial of which forms the basis of at 
least a portion of the instant appeal.  Inasmuch as the claim 
for diverticulosis was not thereafter acted upon by the RO, 
the Board in its March 2001 remand specifically referred that 
issue to the RO for action, but, alas, no action with respect 
to that matter is shown to have been undertaken.  As such, it 
is again referred to the RO for appropriate development and 
adjudication.  


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the Board's remand 
order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms 
of its remand.  Id.  

As set forth above, this matter was remanded by the Board in 
March 2001 for additional development.  Among the requested 
actions was a directive to obtain records compiled by the 
service department through contact with the National 
Personnel Records Center (NPRC) and other sources, including 
specified treatment records from an Army medical facility at 
Fort Dix, New Jersey.  The Board noted in that the veteran 
had already identified the Fort Dix records, with specific 
notation that he was treated there during 1969.  That 
notwithstanding, the RO in July 2001 requested further 
information from the veteran not NPRC as to those records at 
Fort Dix.  The veteran in his September 2001 response did not 
specifically refer to the Fort Dix treatment, but generally 
outlined from what VA and non-VA medical facilities he 
received postservice medical care.  He also indicated that he 
had received treatment at Naval Hospital, Charleston, South 
Carolina in the years following his final service separation.  
He requested assistance in obtaining the records of such 
treatment.  

Prior to the remand, it is noted that the RO's attempted in 
July 1999 to obtain Naval records from the Charleston 
facility, but that attempt yielded records compiled only from 
1993 to 1997, and the veteran himself has presented records 
of treatment at that facility from 1970 and 1971.  No attempt 
by the RO, subsequent to the March 2001 remand to directly 
obtain any of the aforementioned records is documented, nor 
was the veteran ever notified of the outcome of any such 
search.  As such, remand is required.  Stegall.  

Other development is likewise found to be in order to 
retrieve updated VA medical records and to afford the veteran 
further medical examination.  Further medical input and 
adjudication is also needed based on changes made effective 
September 26, 2003, for the rating of spinal disorders, are 
necessary.  See 68 Fed. Reg. 51454 (August 27, 2003).

The Board by its remand in March 2001 directed that contact 
with the veteran be initiated by the RO in order to afford 
him the opportunity to identify or submit pertinent evidence 
regarding his claim for service connection for 
diverticulitis.  The veteran was notified by the RO's July 
2001 letter, about his rights in the VA's claim process, 
including those particular to The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), which became law following the initiation of the 
claims at issue.  The VCAA significantly added to the 
statutory law concerning the VA's duties when processing 
claims for VA benefits by redefining the obligations of VA 
with respect to its duty to assist and including an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

In the above-cited July 2001 letter, the veteran was afforded 
appropriate "Quartuccio sufficient" notice of what evidence 
was needed to substantiate his claim for service connection, 
as well notice of what portion of that necessary evidence he 
was required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also then informed that he had 
to respond by September 30, 2001, with additional pertinent 
evidence and information or the claim would be decided based 
on the then-current record.  Unfortunately, no "VCAA 
letter" with respect to the veteran's claims of entitlement 
to increased ratings for a gunshot wound of the right chest 
and lung, and cervical arthritis is of record.  Hence, 
further development is required.

Further development is also needed in light of the decision 
in Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (PVA).  
Therein, the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003), that authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days, 
were invalid as contrary to 38 U.S.C.A. § 5103(a) (West 
2002).  As such, remand is required to ensure compliance with 
38 U.S.C.A. § 5103 as to all of the claims at issue.

Based on the foregoing, this matter is again REMANDED to the 
RO for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of entitlement 
to service connection for diverticulitis, 
and entitlement to increased ratings for 
residuals of a gunshot wound of the right 
chest and lung, with resection of the 
fifth rib, and cervical arthritis at C5-
6, with right arm sensory manifestations.  
As part of such actions, the RO must 
advise the veteran of the information and 
evidence needed to substantiate each of 
those claims, and furnish notice to him 
in writing of what evidence, if any, will 
be obtained by him and precisely what 
evidence, if any, must be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio.  

The veteran must be instructed of his 
right to submit any argument or evidence 
in support of his claims, and in 
particular any evidence tending to 
indicate the service onset of 
diverticulitis, and/or a level of 
severity of either service-connected 
disorder at issue in excess of that 
reflected by the currently assigned 
rating for each.  

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to  substantiate his 
claims.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims, the veteran must 
specifically waive in writing any 
remaining response time.  

2.  The RO should through contact with 
the NPRC, applicable service department, 
or other source, obtain any and all 
records pertaining to medical treatment 
afforded the veteran at the Army Hospital 
at Fort Dix, New Jersey, including those 
compiled in 1969.  In addition, the RO 
should obtain a complete set of records 
regarding medical care provided since 
1969 by Naval Hospital, Charleston, South 
Carolina.  Any records obtained must be 
made a part of the claims folder.  

If after attempting to obtain the above-
referenced records, the RO is unable to 
secure same, the RO must determine 
whether further efforts would be futile.  
If so, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim(s), and (d) state in writing 
whether a further search would be futile.  
The veteran must then be given an 
opportunity to respond.  

3.  The RO should obtain any and all 
medical records from the VA Medical 
Center in Charleston, South Carolina, or 
other applicable VA facility, which are 
not already on file and which were 
compiled during 2002 and 2003.  Special 
efforts should be made to obtain June 
2002 endoscopy and colonoscopy reports, 
which were referenced in a July 2002 VA 
examination report but not otherwise 
included in the currently constituted 
record.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the current 
nature and severity of his gunshot wound 
residuals, and his cervical arthritis, 
with sensory manifestations of the right 
arm.  The claims folder must be made 
available to the orthopedist for review 
prior to any examination, and such 
examiner must reference in his/her report 
whether in fact the claims folder was 
reviewed.  The examination is to include 
a detailed review of the veteran's 
history and current complaints, as well 
as comprehensive clinical evaluations and 
all diagnostic testing necessary to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  

Specific responses by the examiner are 
required as to each of the following:

(a)  Describe in detail all of 
the residuals of the veteran's 
gunshot wound of the right 
chest and lung, with resection 
of the fifth rib.  Undertake 
detailed range of motion 
studies of all affected joints 
or segments of the cervical 
spine, noting what normal 
values are in comparison with 
those obtained on range of 
motion testing of the veteran.  
Also, note whether there is 
present or absent any retained 
bullet fragments from the in-
service wound of the veteran's 
chest and lung.  

(b)  Discuss and indicate to 
what degree any applicable 
muscle group is adversely 
affected by the service-
connected gunshot wound of the 
right chest and lung, with 
resection of the fifth rib.  
Note any and all loss of muscle 
power, weakness, lowered 
threshold of fatigue, fatigue-
pain, incoordination, or 
uncertainty of movement.  The 
degree to which any applicable 
muscle group is impaired should 
be expressed as slight, 
moderate, moderately severe, or 
severe.  

(c)  Note whether there is any 
Muscle Group XXI injury, 
inclusive of the respiratory 
muscles.  If so, the degree of 
any muscle impairment should be 
expressed in terms in terms of 
severe, moderately severe, 
moderate, or slight.  

(d)  Describe the size and 
location of all scarring 
attributable to the service-
connected gunshot wound of the 
right chest and lung, with 
resection of the fifth rib.  
Information should be provided 
as to whether such scarring is 
deep (associated with 
underlying soft tissue damage) 
and whether any deep scarring 
exceeds 6, 12, 72, or 144 
square inches; whether 
superficial scarring (i.e. not 
associated with underlying soft 
tissue damage) is painful and 
tender on objective 
demonstration; whether such 
scarring is poorly nourished 
with repeated ulceration; 
whether such scarring causes 
limited motion, and, if so, to 
what degree; and whether such 
scarring is productive of a 
limitation of function, and, if 
so, the limited function should 
be quantified to the extent 
possible.  Also, note whether 
there is present or absent 
unstable scarring (i.e. one 
where for any reason there is 
frequent loss of covering of 
skin over the scar) and/or 
superficial scarring (not 
associated with underlying soft 
tissue damage) scarring, and 
whether there is pain on 
examination of any superficial 
scarring.

(e)  Describe the current state 
of the veteran's cervical 
spine, including whether there 
is present or absent any 
ankylosis due to cervical 
arthritis.  If ankylosis is 
present the degree must be 
noted.  The examiner must 
report the extent to which 
cervical motion is limited by 
arthritis.  The combined range 
of motion of the cervical spine 
must be recorded.  The examiner 
must opine whether cervical 
arthritis has resulted in 
incapacitating episodes having 
a total duration of at least 
six weeks during the past 12 
months, or at least four weeks 
but less than six weeks during 
the past 12 months.  

(f)  Identify whether there is 
present or absent objective 
signs of resulting pain from 
the right chest gunshot wound 
and cervical arthritis, and 
whether such pain could 
significantly limit functional 
ability during flare-ups or 
when the affected part is used 
repeatedly over a period of 
time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups.  

(g)  Ascertain whether any 
affected body part exhibits 
weakened movement, excess 
fatigability or incoordination 
attributable to the service-
connected gunshot wound, and/or 
cervical arthritis.  If 
feasible, any determination 
should be expressed in terms of 
the degree of additional range 
of motion loss, or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

5.  In addition, the veteran should be 
afforded a VA pulmonary examination by a 
pulmonologist for the purpose of 
evaluating those residuals of his gunshot 
wound of right chest and lung, with 
resection of the fifth rib.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination and the examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed.  The 
examiner should review the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and all indicated diagnostic studies, 
including chest X-rays, pulmonary 
function testing, and Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)), 
necessary to determine the full extent of 
all respiratory impairment present.  All 
applicable diagnoses must be fully set 
forth.

The examiner must address the following:

(a)  Is the veteran's maximum 
exercise capacity less than 15 
ml/kg/min oxygen consumption, 
or 15 through 20 ml/kg/min 
oxygen consumption?

(b)  Is there present or absent 
cor pulmonale, right 
ventricular hypertrophy, 
pulmonary hypertension, or 
acute respiratory failure in 
association with the residuals 
of the gunshot wound of the 
veteran's right chest and lung?

(c)  Is outpatient oxygen 
therapy required?  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  

7.  Lastly, the RO should readjudicate 
each of the appellate issues, based on 
all of the evidence of record and all 
pertinent legal authority, including the 
VCAA; 38 C.F.R. §§ 4.40, 4.41. 4.43, 
4.44. 4.45, 4.55, 4.56, and 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995); and the 
applicable rating criteria, including 
that involving the evaluation of spinal 
disability in effect as of September 26, 
2003.  If any of the benefits sought 
continue to be denied, the veteran and 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


